Non-Final Office Action
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. D853,442 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Non-Final Rejection
35 U.S.C. § 251
The claim is rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251 as set forth above. See 37 CFR § 1.175.
Lack of Proper Assignee Consent
The reissue oath/declaration filed with this application is defective (see 37 CFR § 1.175 and MPEP § 1414) because the assignee consent that has been filed is a mere copy of the assignee consent that was submitted with the earlier application for reissue. MPEP 1410.02 states:
Where a continuation reissue application is filed with a copy of the assignee consent from the parent reissue 
Other than the exception noted below, where a divisional reissue application is filed with a copy of the assignee consent from the parent reissue application, regardless of whether or not the parent reissue application is to be abandoned, the copy of the assignee consent should not be accepted. The copy of the consent from the parent does not indicate that the assignee has consented to the addition of the new invention of the divisional reissue application to the original patent, or to the addition of the new error correction of the continuation reissue application.
The reissue oath or declaration must be accompanied by a written consent of all assignees. If the reissue oath or declaration is filed but the assignee consent is lacking, the surcharge is required because, until the consent is filed, the reissue oath or declaration is defective, since it is not apparent that the signatures thereon are proper absent an indication that the assignees have consented to the filing. Although this application is a continuation that resulted from the restriction of an earlier application for reissue, the errors in which the reissue would be properly based is not a matter for which literal assignee consent was given. Therefore, a new assignee consent would be needed to overcome this ground of the rejection.
Defective Reissue Declaration
The claim is rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251 as set forth above.  See 37 CFR § 1.175.
37 CFR § 1.175 and MPEP § 1414.
In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the initial reissue oath/declaration "states at least one error" in the original patent, and, in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required.
(C) It is not sufficient for an oath/declaration to merely state "this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure." Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error. 
A statement in the oath/declaration of "…failure to include a claim directed to …" and then reciting all the limitations of a newly added claim, would not be considered a sufficient "error" statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa. Such a statement would be no better than saying in the reissue oath or declaration that "this application is being filed to correct errors in the patent which may be noted from the change made by adding new claim 10." In both cases, the error has not been identified.
Likewise, a statement of the error as "…the inclusion of claims 3-5 which were unduly broad…" and then canceling claims 3-5, would not be considered a sufficient "error" statement because applicant has not pointed out what the canceled claims lacked that the remaining claims contain. The statement of what the remaining claims contain need not identify specific limitations, but rather may provide a general identification, such as "Claims 3-5 did not provide for any of the tracking mechanisms of claims 6-12, nor did they provide an attachment mechanism such as those in claims 1-2 and 9-16."

At least one error upon which reissue is based is by reason of the patentee had claimed more or less than it had the right to claim in the patent. For example, the patent claimed an embodiment of a design for a display screen with icon having a camera type graphic; whereas the reissue application presents an additional embodiment, as illustrated in the new sheet, with battery type graphic.
It should also be noted that a similar identification of an error should and may be used in the parent reissue application of 29/643,579.
Replacement Drawings
Although new drawings are not required and are not being asked, when applicant does prepare new drawings, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. § 132 and 37 CFR § 1.121.
Any amended replacement drawing sheets should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office Action.
Conclusion
The claim is rejected under 35 U.S.C. § 251.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday-Friday between 9AM-5PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.

/DARLINGTON LY/
Primary Examiner, Art Unit 2914